DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure objection of the office action mailed on 5/11/22 has been withdrawn. 

Claim Rejections - 35 USC § 101 
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 29, 31-32, 37-38, 41-42 are rejected under 35 U.S.C. 101 because:
 the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Regarding claim 29:
Step 1 – The claim is drawn to a “method for designing a shaping fixture for forming a shape of an orthodontic appliance” and therefore is a process. 
Step 2A – The claim is drawn to an abstract Idea. The abstract idea being a mental process. The limitations of:
receiving data representing a patient’s gingiva and teeth
creating a first digital mode representing the patient’s gingiva and teeth
creating a second digital model of a shaping fixture
are all data modelling and designing and these steps can be performed by a human mind (i.e. a mental process). 
The claim does not recite any additional elements that integrate the abstract idea into a practical application.
	Step 2B – There are no further elements in the claim that amount to significantly more than the judicial exception (abstract idea). The method as disclosed is performed on a generic use computer.
Therefore claim 1 is not eligible subject matter under 35 USC 101.
Regarding claims 30-37, these claims do not integrate the abstract idea into a practical
application and they do not recite additional elements that amount to significantly more than the
judicial exception (abstract idea). These dependent claims merely recite further specifics of the data
being processed in the independent claim or they recite further data identification and selection steps
which themselves are an abstract idea.
Regarding claim 38:
Step 1 – The claim is drawn to a “tangible, non-transitory computer-readable medium storing instructions” and therefore is an apparatus. 
Step 2A – The claim is drawn to an abstract idea. The abstract idea being a mental process. The limitations of:
receiving data representing a patient’s gingiva and teeth
creating a first digital mode representing the patient’s gingiva and teeth
creating a second digital model of a shaping fixture
are all data modelling and designing and these steps can be performed by a human mind (i.e. a mental process). 
The claim does not recite any additional elements that integrate the abstract idea into a practical application.
	Step 2B – There are no further elements in the claim that amount to significantly more than the judicial exception (abstract idea). The apparatus performs operations with method steps that can be performed by a generic use computer.
Therefore claim 1 is not eligible subject matter under 35 USC 101.
Regarding claims 39-42, these claims do not integrate the abstract idea into a practical
application and they do not recite additional elements that amount to significantly more than the
judicial exception (abstract idea). These dependent claims merely recite further specifics of the data
being processed in the independent claim or they recite further data identification and selection steps
which themselves are an abstract idea.

Claim Objections
The amended claims received on 7/11/2022 have been acknowledged and overcome the previous claim objections. 
Claim Rejections - 35 USC § 112
The rejection under 35 U.S.C. 112(b) of the office action mailed on 5/11/2022 has been withdrawn. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29-48 are rejected under 35 U.S.C. 103 as being unpatentable over Roein Peikar et al. (US Patent Application Pub No. 2017/0156823) in view of Hilliard (US 2008/0254403 A1).
Regarding claim 29, Roein Peikar teaches a method of forming an orthodontic appliance using digital representations and designing it to be fixed to a mandrel for shape setting ([0247] lines 1-13 and [0249] lines 1-8). However, Roein Peikar is silent to how the shaping fixture/mandrel is formed or designed. 
Hilliard teaches a method (Figure 2 step 24, and refer to [0081]) for designing a shaping fixture (30, mandrel) for forming a shape of an orthodontic appliance (50, archwire) for moving a patient's teeth ([0067] lines 4-5; “the resulting archwire will store and transfer corrective energy to the teeth”) from an original tooth arrangement (OTA) to a final tooth arrangement (FTA) ([0033] lines 3-9), the method comprising:
 	receiving data representing a patient's gingiva and teeth in the OTA ([0059] lines 3-11 and step 20, Figure 2; the dental anatomy of a patient includes their gingiva and teeth); 
creating a first digital model representing the patient's gingiva and teeth in the FTA ([0060] lines 1-9, and step 21 Figure 2; a simulated finished condition of the teeth is created); and 
creating a second digital model of a shaping fixture based on the data ([0081] lines 1-5, and Steps 24-25 Figure 2; the mandrel is created and modified based on tooth positions to which the appliance will be attached ) 
wherein the shaping fixture is configured to be releasably secured to the appliance ([0083] lines 1-18; the mandrel includes retaining slots that receive and hold the appliance during shape setting, and in which the appliance can be removably attached to) such that the appliance has a shape based at least in part on a shape of the shaping fixture (since the mandrel is meant to shape the appliance, their structures will be corresponding after shaping is completed and the appliance will be removed from the shaping fixture). 
It would have been obvious for one having ordinary skill in the art before the effective filing date to create the mandrel of Roein Peikar with the steps taught by Hilliard, because this is an established way of creating an appliance and shaping it by using a mandrel to achieve a successful orthodontic appliance for correcting tooth positions. The method of Hilliard includes known steps that will get the appliance of Roein Peikar from one state to another, by using a mandrel or a shape setting fixture to create its structure. 
It would also be obvious that the mandrel of Roein Peikar will need to include (a) a gingiva portion (to anchor the part of the appliance that corresponds to the patient’s gingiva (see annotated Figure below) to the mandrel) and (b) a teeth portion (corresponding to arms of the appliance that will be placed on the teeth (see annotated figure below) to hold them to the mandrel) characterizing positions of the patient’s teeth in the FTA (the teeth portion of the mandrel must represent the positions and orientation of the desired teeth to achieve the appropriate placement for a desired corrective treatment). This is because these structures will be appropriate for a suitable shaping fixture of an appliance similar to the appliance of Roein Peikar.

    PNG
    media_image1.png
    409
    649
    media_image1.png
    Greyscale


Regarding claim 30, Roein Peikar in view of Hilliard teaches the method of Claim 29 (see rejection above), wherein the gingiva portion comprises a modified shape of the patient's gingiva (the gingiva portion reflects a shape corresponding to a desired orientation of the patient’s teeth) based on the data and the first digital model (the patient’s scanned model are dimensions are considered and used when creating the gingiva portion of the mandrel). Roein Peikar teaches that the mandrel can be customized to achieve a shape and an arch form desired ([0254] lines 1-5). The teachings indicate that the gingiva portion (which is part of the mandrel) is modified to achieve a custom fit based on a patient’s gingiva. The digital mandrel is made to correspond with to the shape and dimensions of a patient’s arch indicating that the mandrel dimensions will rely on the first and produced model which represent a patient’s dental arch. 
Regarding claim 31, Roein Peikar in view of Hilliard teaches the method of Claim 29 (see rejection above). Hilliard further teaches the method further comprising generating a digital model of the orthodontic appliance (step 25, Figure 2) wherein the digital model of the orthodontic appliance has a shape based at least in part on the second digital model of the shaping fixture ([0083] and see Figures 15-16). The appliance model of step 25 is generated along with retaining elements and shaped based on the second digital model (the shaping fixture), and so the digital version of the mandrel is to be used to shape the appliance during setting, indicating that the generated model of the appliance is based on a mandrel and other supplemental elements that hold the wire to the mandrel for a final desired orientation before machining.  
Regarding claim 32, Roein Peikar in view of Hilliard teaches the method of Claim 29 (see rejection above). Roein Peikar in view of Hilliard further teaches wherein generating the digital model of the orthodontic appliance comprises positioning a portion of the digital model of the orthodontic appliance at or adjacent to the gingiva portion of the second digital model of the shaping fixture. Hilliard teaches that the digital model of the orthodontic appliance will be held into the mandrel using retaining portions, indicating that a portion of the appliance digital model of Roein Peikar will be positioned at the gingiva portion of the shaping fixture since it corresponds to its location.  
  
Regarding claim 33, Roein Peikar in view of Hilliard teaches the method of Claim 29 (see rejection above). Hilliard teaches further comprising fabricating a physical shaping fixture based on the digital model of the shaping fixture (Step 26, Figure 2).

Regarding claim 34, Roein Peikar in view of Hilliard teaches the method of Claim 33 (see rejection above). Hilliard further teaches wherein fabricating the physical shaping fixture comprises one or more of molding, 3D-printing, or casting ([0086] lines 1-9).  

Regarding claim 35, Roein Peikar in view of Hilliard teaches the method of Claim 33 (see rejection above). Roein Peikar teaches obtaining an intermediate form of the appliance ([0077] lines 7-13) Roein Peikar teaches intermediate forms of the appliance may be obtained to accompany for different steps/stages of a progressive treatment) and securing the intermediate form to the physical shaping fixture, thereby changing a shape of the intermediate form to reflect a treatment form of the appliance ([0247] lines 8-13). Roein Peikar teaches an intermediate form of the appliance which is just one additional form similar to an original and a final form appliance. 
One of ordinary skill in the art would expect the same shaping process to be applied to the intermediate form in order to achieve an arch-shape for its use in the mouth of a patient. 

Regarding claim 36, Roein Peikar in view of Hilliard teaches the method of Claim 35 (see rejection above). Roein Peikar teaches the method further comprising shape setting the intermediate form of the appliance in the shape of the treatment form by applying a heat treatment to the intermediate form while the intermediate form is secured to the physical shaping fixture (Roein Peikar [0247] lines 8-11). 

Regarding claim 37, Roein Peikar in view of Hilliard teaches the method of Claim 29 (see rejection above). Hilliard teaches wherein receiving the data includes obtaining digital image data of the patient's upper and/or lower jaw ([0067] lines 6-11; refer to figure 5 of example of dental anatomy).  

Regarding claim 38, Roein Peikar teaches a tangible, non-transitory computer-readable medium storing instructions ([0267] lines 16-24) that, when executed by one or more processors of a computing device, cause the computing device to perform operations ([0267] lines 1-12) to form an orthodontic appliance using digital representations and designing it to be fixed to a mandrel for shape setting ([0247] lines 1-13 and [0249] lines 1-8). However, Roein Peikar is silent to how the shaping fixture/mandrel is formed or designed.
Hilliard teaches a method (Figure 2 step 24, and refer to [0081]) for designing a shaping fixture (30, mandrel) for forming a shape of an orthodontic appliance (50, archwire) for moving a patient's teeth ([0067] lines 4-5; “the resulting archwire will store and transfer corrective energy to the teeth”) from an original tooth arrangement (OTA) to a final tooth arrangement (FTA) ([0033] lines 3-9), the method comprising:
 	receiving data representing a patient's gingiva and teeth in the OTA ([0059] lines 3-11 and step 20, Figure 2; the dental anatomy of a patient includes their gingiva and teeth); 
creating a first digital model representing the patient's gingiva and teeth in the FTA ([0060] lines 1-9, and step 21 Figure 2; a simulated finished condition of the teeth is created); and 
creating a second digital model of a shaping fixture based on the data ([0081] lines 1-5, and Steps 24-25 Figure 2; the mandrel is created and modified based on tooth positions to which the appliance will be attached ) 
wherein the shaping fixture is configured to be releasably secured to the appliance ([0083] lines 1-18; the mandrel includes retaining slots that receive and hold the appliance during shape setting, and in which the appliance can be removably attached to) such that the appliance has a shape based at least in part on a shape of the shaping fixture (since the mandrel is meant to shape the appliance, their structures will be corresponding after shaping is completed and the appliance will be removed from the shaping fixture). 
It would have been obvious for one having ordinary skill in the art before the effective filing date to create the mandrel of Roein Peikar with the steps taught by Hilliard, because this is an established way of creating an appliance and shaping it by using a mandrel to achieve a successful orthodontic appliance for correcting tooth positions. The method of Hilliard includes known steps that will get the appliance of Roein Peikar from one state to another, by using a mandrel or a shape setting fixture to create its structure. 
It would also be obvious that the mandrel of Roein Peikar will need to include (a) a gingiva portion (to anchor the part of the appliance that corresponds to the patient’s gingiva (see annotated Figure below) to the mandrel) and (b) a teeth portion (corresponding to arms of the appliance that will be placed on the teeth (see annotated figure below) to hold them to the mandrel) characterizing positions of the patient’s teeth in the FTA (the teeth portion of the mandrel must represent the positions and orientation of the desired teeth to achieve the appropriate placement for a desired corrective treatment). This is because these structures will be appropriate for a suitable shaping fixture of an appliance similar to the appliance of Roein Peikar.

    PNG
    media_image1.png
    409
    649
    media_image1.png
    Greyscale



Regarding claim 39, Roein Peikar in view of Hilliard teaches the non-transitory computer-readable medium of Claim 38 (see rejection above). Hilliard further teaches the digital mandrel includes securing slots (see figure 3) and securing elements (see figures 15-16) to retain the appliance in place during shape setting .
It would have been obvious for one of ordinary skill in the art before the effective filing date to have the teeth portion of the mandrel of Roein Peikar include retaining structures as taught by Hilliard, because it will accomplish retaining the teeth portions of the appliance in place during the heat setting process. 
Regarding claim 40, Roein Peikar in view of Hilliard teaches the non-transitory computer-readable medium of Claim 38 (see rejection above). Roein Peikar teaches the operations further comprising changing at least one of a dimension or a position of the gingiva portion relative to the patient's gingiva ([0254] lines 1-8 and [0122] lines 1-13). Roein Peikar teaches the dimensions of the arch of the mandrel can be custom modified based on the arch form desired, indicating that the dimensions will be changed based on the desired arch shape.  
Regarding claim 41, Roein Peikar in view of Hilliard teaches the non-transitory computer-readable medium of Claim 38 (see rejection above). Roein Peikar in view of Hilliard teaches the operations further comprising generating a digital model of the orthodontic appliance (step 25, Figure 2) wherein the digital model of the orthodontic appliance has a shape based at least in part on the second digital model of the shaping fixture ([0083] and see Figures 15-16). The appliance model of step 25 is generated along with retaining elements and shaped based on the second digital model (the shaping fixture), and so the digital version of the mandrel is to be used to shape the appliance during setting, indicating that the generated model of the appliance is based on a mandrel and other supplemental elements that hold the wire to the mandrel for a final desired orientation before machining.   
Regarding claim 42, Roein Peikar in view of Hilliard teaches the non-transitory computer-readable medium of Claim 41 (see rejection above). Roein Peikar in view of Hilliard further teaches wherein generating the digital model of the orthodontic appliance comprises positioning a portion of the digital model of the orthodontic appliance at or adjacent to the gingiva portion of the second digital model of the shaping fixture. Hilliard teaches that the digital model of the orthodontic appliance will be held into the mandrel using retaining portions, indicating that a portion of the appliance digital model of Roein Peikar will be positioned at the gingiva portion of the shaping fixture since it corresponds to its location.  

Regarding claim 43,  Roein Peikar teaches a method of forming an orthodontic appliance using digital representations and designing it to be fixed to a mandrel for shape setting ([0247] lines 1-13 and [0249] lines 1-8). However, Roein Peikar is silent to how the shaping fixture/mandrel is formed or designed. 
Hilliard teaches a method (Figure 2 step 24, and refer to [0081]) for designing a shaping fixture (30, mandrel) for forming a shape of an orthodontic appliance (50, archwire) for moving a patient's teeth ([0067] lines 4-5; “the resulting archwire will store and transfer corrective energy to the teeth”) from an original tooth arrangement (OTA) to a final tooth arrangement (FTA) ([0033] lines 3-9), the method comprising:
obtaining first data corresponding to a first three-dimensional shape of a patient's jaw, wherein the first data includes a digital original tooth arrangement (OTA) of a patient's teeth and gingiva ([0059] lines 3-11 and step 20, Figure 2; the dental anatomy of a patient includes their gingiva and teeth);
obtaining second data corresponding to a second three-dimensional shape of the patient's jaw, wherein the second data includes a digital intermediate tooth arrangement (ITA) or a digital desired final tooth arrangement (FTA) of the patient's teeth and gingiva ([0060] lines 1-9, and step 21 Figure 2; a simulated finished condition of the teeth is obtained);
obtaining a digital model of the shaping fixture ([0081] lines 1-5, and Steps 24-25 Figure 2; the mandrel is created and modified based on tooth positions to which the appliance will be attached) configured to retain the appliance in a particular configuration during a shape setting process (abstract), the shaping fixture being custom made for a particular patient based at least in part on the first and second data (the shaping fixture is formed from a distinct scan of a patient’s dental anatomy, indicating that each patient will have a custom fixture that will best suit their treatment plan), 
obtaining a physical shaping fixture based on the shaping fixture digital model (Step 26, Figure 2).
It would have been obvious for one having ordinary skill in the art before the effective filing date to create the mandrel of Roein Peikar with the steps taught by Hilliard, because this is an established way of creating an appliance and shaping it by using a mandrel to achieve a successful orthodontic appliance for correcting tooth positions. The method of Hilliard includes known steps that will get the appliance of Roein Peikar from one state to another, by using a mandrel or a shape setting fixture to create its structure. 
It would also be obvious that the mandrel of Roein Peikar will need to include (a) a gingiva portion (to anchor the part of the appliance that corresponds to the patient’s gingiva (see annotated Figure below) to the mandrel) and (b) a plurality of securing portions having positions based at least in part on positions of the patient’s teeth (corresponding to arms of the appliance that will be placed on the teeth (see annotated figure below) to hold them to the mandrel) in the ITA or FTA (the teeth portion of the mandrel must represent the positions and orientation of the desired teeth to achieve the appropriate placement for a desired corrective treatment), 
wherein the securing portions are configured to engage one or more portions of the appliance such that the one or more portions of the appliance are located at positions based at least in part on the positions of the patient’s  teeth in the ITA or FTA (the securing portions will act as retaining structures that hold the teeth portion of the appliance to the shaping fixture). This is because these structures will be appropriate for a suitable shaping fixture of an appliance similar to the appliance of Roein Peikar. 

    PNG
    media_image1.png
    409
    649
    media_image1.png
    Greyscale



wherein the shaping fixture digital model comprises (a) a gingiva portion characterizing the patient's gingiva (see annotated Figure 18d below and refer to claim 1 lines 6-8, “a plurality of securing members for securing to a plurality of the patient’s teeth, the securing members being supported by the arch shaped member (gingiva portion)”; the arch member supports the teeth portion and anchors the structure to the gingival arch and further allows the device to move in unison) outlines and conforms to a patient’s gingiva) and (b) a plurality of securing portions having positions based at least in part on positions of the patient's teeth in the ITA or the FTA, wherein the securing portions are configured to engage one or more portions of the appliance such that the one or more portions of the appliance are located at positions based at least in part on the positions of the patient's teeth in the ITA or the FTA ([0249] lines 11-13; Roein Peikar teaches that the 2D shaping member 1808 of Figure 18d is shown as a final appliance in figure 18e, indicating that the tooth portion of figure 18e characterizes positions in the FTA and ([0247] lines 8-13; the mandrel engages the model during the shape setting process, indicating that the teeth securing portions will hold the teeth portions of the model); and 

Regarding claim 44, Roein Peikar in view of Hilliard teaches the method of Claim 43 (see rejection above). Hilliard further teaches the method comprising: obtaining an orthodontic appliance in a planar configuration (see Figure 3). 
Roein Peikar in view of Hilliard teaches the appliance comprising an anchor (extending teeth portions) configured to be disposed adjacent the patient's teeth (see figure 18c) and a plurality of arms (1806) extending from first ends at the anchor to second ends away from the anchor (see annotated Figure 18c below); and 
securing the second ends of the arms to the securing portions of the shaping fixture such that the appliance substantially conforms to the shaping fixture (Roein Peikar [0247] lines 18-13; the temporary arms 1806 are  for holding a mandrel (shaping fixture) to the model during a shape setting process) .  

    PNG
    media_image2.png
    526
    658
    media_image2.png
    Greyscale

Regarding claim 45, Roein Peikar in view of Hilliard teaches the method of Claim 44 (see rejection above). Roein Peikar in view of Hilliard further teaches the method comprising setting a shape of the appliance while the second ends of the arms of the appliance are secured to the securing portions of the shaping fixture ([0247] lines 8-13). Roein Peikar teaches the temporary arms (1806) are used to fix the appliance to the mandrel during the heat-treating setting procedures. 

Regarding claim 46, Roein Peikar in view of Hilliard teaches the method of Claim 44 (see rejection above). Roein Peikar in view of Hilliard further teaches wherein, when the second ends of the arms are engaged with the securing portions, the anchor substantially conforms to the gingiva portion of the shaping fixture (see Figure 18c annotated below). The shape of the appliance is meant to correspond to the shape of the shaping fixture, meaning that as the arms are positioned properly, the structures of the appliance should match the location and shape of the shaping fixture structures. 

    PNG
    media_image3.png
    526
    658
    media_image3.png
    Greyscale

Regarding claim 47, Roein Peikar in view of Hilliard teaches the method of Claim 43 (see rejection above). Roein Peikar in view of Hilliard further teaches wherein the gingiva portion characterizes a thickened version of the patient's gingiva ([0255] lines 1-4). Roein Peikar teaches that the 2D member of the appliance (including the gingiva portion) is designed and its dimensions such as thickness, width and length may be altered to create the 3D appliance. This indicates that the shaping fixture’s dimensions can be altered and hence can be thickened to provide a sturdy and durable structure to hold the appliance without deformation during the heat setting process or removal of the appliance from the structure. 
Regarding claim 48, Roein Peikar in view of Hilliard teaches the method of Claim 43 (see rejection above). Roein Peikar in view of Hilliard further teaches  wherein the gingiva portion has a contour substantially corresponding to a contour of the patient's gingiva (refer to Fig. 18d, the mandrel is U-shaped to contour a patient’s gum).   

Response to Arguments
35 U.S.C. 101:
Claims 29  and 38 rely on the term “digital” to imply that the process steps are done by a computer and are not abstract and cannot be done mentally. However, the term “digital” is not sufficient to make “creating” and “receiving” steps non-abstract. In fact, a model of a 3D object can be done mentally or even by using pen and paper. The term “digital” merely amounts to applying an abstract idea to a computer. Additionally, there is no other indication in the claim that indicates otherwise. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components (in this case “digitally” can be considered using a generic computer), then it is still in the mental processes grouping unless the claim limitation cannot practically be performed in the mind.
35 U.S.C. 103:
Applicant’s arguments of 35 U.S.C. 103 rejection to Roein Peikar et al. (US20170156823), in view of Hilliard (US20080254403) with respect to claims 29-48 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Additionally, applicant amended claims 29 and 38 which modified the scope of the claim, hence applicant’s arguments are now moot in view of the claim amendments. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINA FARAJ whose telephone number is (571)272-4580. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on (571) 270-5085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINA FARAJ/               Examiner, Art Unit 3772                                                                                                                                                                                         /JACQUELINE T JOHANAS/Supervisory Patent Examiner, Art Unit 3772